COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-10-118-CV





IN RE ELIGAH DARNELL JR.	RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  MCCOY and WALKER, JJ.



DELIVERED:  April 16, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.